William B. Brown, J.,
dissenting. The present case, as the majority candidly concedes, is legally indistinguishable from Barnhart v. Schultz (1978), 53 Ohio St. 2d 59 [7 O.O.3d 142] (a unanimous decision, you will note!), and thus I find the rule of Barnhart to be controlling. Based on the reasoning set forth in Barnhart, I would hold that the complaint herein filed against John McKnight II was a “nullity” and hence “there was no complaint against an existing party * * * to relate back to.”
I feel constrained to write further, however, to express my concern over the approach taken by the majority in resolving this case. In addressing the procedural issues presented, the majority makes what I believe to be an unnecessary assault on the doctrine of stare decisis. The ramifications of such an approach for the practicing bar should not go unnoticed.
While I have previously recognized and discussed the fundamental nature and importance of stare decisis, I have also stated that “[t]he doctrine of stare decisis must not be so narrowly pursued that the body of common law is forever encased in a straightjacket.” Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152, 162 [23 O.O.3d 188] (William B. Brown, J., dissenting). See, also, Thacker v. Bd. of Trustees of Ohio State Univ. (1973), 35 Ohio St. 2d 49, 70-71 [64 O.O.2d 28] (William B. Brown, J., dissenting).
In the instant case, however, this court is not presented with issues relating to a rule of law that developed out of the social and moral fabric of a remote generation. Rather, this court is presented with issues relating to a rule of procedure that was adopted to promote the orderly progression of cases through the system of justice.
Nor is this court being asked to address a question of public policy, where blind adherence to precedent would result in Ohio law marching in a lockstep *131toward the judicial philosophy of the Victorian era. Rather, this court is being asked to make a technical interpretation of a mechanical procedural rule, where adherence to precedent but with a view toward the future will result in Ohio procedural law appropriately serving as a road map for bench and bar alike.
The purpose of the Ohio Rules of Civil Procedure, as this court has acknowledged on numerous occasions, is to give guidance to the practicing bar and to promote the efficient administration of justice. This purpose will be severely undermined if this court'-re-interprets and re-defines a particular rule of procedure periodically. Lawyers must be able to see, know, and rely on this court’s interpretation of rules of procedure as stated in case law if cases are to proceed through the judicial system with any dispatch. The law, as it relates to mechanical rules of procedure, must not become a mere football of successively changing personnel of the court.
If time and experience have shown that the pertinent rules of procedure, as interpreted in Barnhart, are “overly technical and unnecessarily severe” as the majority so conténds, then this court should use its rule-making power and amend the rules at issue. Amendment to a rule is indeed preferable to reinterpretation of the rule, for it avoids any disruption of precedential value as a meaningful guide for the practicing bar.